COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


DOMINION VIRGINIA POWER
                                                                MEMORANDUM OPINION*
v.     Record No. 2776-05-1                                         PER CURIAM
                                                                   MARCH 28, 2006
RAYMOND WARREN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard S. Sperbeck; Iris W. Redmond; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellant.

                 (John H. Klein; Charlene Parker Brown; Montagna Klein Camden,
                 LLP, on brief), for appellee.


       Dominion Virginia Power appeals a decision of the Workers’ Compensation Commission

finding Raymond Warren proved that (1) his back problems were a compensable consequence of

his August 7, 2001 injury by accident to his right knee injury; (2) his disability was causally

related to the August 7, 2001 injury by accident; and (3) his treatment with Dr. Felix Kirven was

employer’s responsibility. We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Warren v. Dominion Virginia Power, VWC File No.

208-31-06 (Oct. 14, 2005). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.